United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
ANN ARBOR VETERANS ADMINISTRATION
MEDICAL CENTER, Ann Arbor, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2119
Issued: April 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 28, 2008 appellant filed a timely appeal from a May 23, 2008 merit decision of
the Office of Workers’ Compensation Programs denying his occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained
an injury in the performance of duty.
FACTUAL HISTORY
On March 27, 2008 appellant, a 51-year-old housekeeping aid, filed an occupational
disease claim (Form CA-2) for bursitis in his left arm. He became aware of his condition on
January 15, 2008 and realized that it was caused or aggravated by his employment on
January 23, 2008. Appellant asserted that repetitive manual mopping, sweeping, buffing floors

and operating a cart weighing 20 to 25 pounds in the performance of his federal employment
caused his bursitis.
Appellant submitted no medical evidence in support of his claim and by letter dated
March 31, 2008 the Office informed him of the type evidence necessary to substantiate his
eligibility for benefits under the Federal Employees’ Compensation Act.
Appellant submitted no additional evidence and by decision dated May 23, 2008 the
Office denied his occupational disease claim.
LEGAL PRECEDENT
An employee seeking benefits under the Act1 has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of the Act, that the claim was timely filed within the applicable time
limitation period of the Act, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.2 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The Board has held the fact that a condition manifests itself or worsens during a period of
employment4 or that work activities produce symptoms revelatory of an underlying condition5
does not raise an inference of causal relationship between a claimed condition and employment
factors.
As part of claimant’s burden, the employee must submit rationalized medical opinion
evidence based on a complete factual and medical background showing causal relationship.6 The
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

E.A., 58 ECAB ___ (Docket No. 07-1145, issued September 7, 2007); Albert C. Haygard, 11 ECAB 393,
395 (1960).
5

D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007); Fabian Nelson, 12 ECAB 155, 157 (1960).

6

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

2

weight of medical evidence is determined by its reliability, its probative value, its convincing
quality, the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.7
ANALYSIS
As the only evidence of record is appellant’s occupational disease claim (Form CA-1),
the Board finds that he has not met his burden of proof. The Board has held that appellant’s selfdiagnosed symptoms are not substantial, substantive evidence for purposes of the Act.8
Therefore, while appellant’s factual statement is useful in identifying employment factors that
allegedly caused or contributed to the presence or occurrence of the alleged disease or condition,
it does not establish the required causal connection between the identified factors and his
condition.
Appellant has the burden of establishing by reliable, probative and substantive evidence
that the occurrence of a disabling condition for which he seeks compensation was causally
related to his employment injury. As part of such burden of proof, rationalized medical evidence
showing causal relation must be submitted.9
The Office advised appellant that it was his responsibility to provide a comprehensive
medical report, which described his symptoms, test results, diagnosis, treatment and the
physician’s opinion, with medical reasons, on the cause of his condition. Appellant failed to
submit appropriate medical documentation in response to the Office’s request. As there is no
probative rationalized medical evidence addressing how appellant’s alleged injury was caused or
aggravated by his employment, he has not met his burden of proof in establishing that he
sustained an injury in the performance of duty causally related to factors of his federal
employment.
CONCLUSION
The Board finds that the Office properly concluded that appellant had not established he
sustained an injury in the performance of duty.

7

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

8

Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms do not, in the opinion of the
Board, constitute evidence of a sufficiently substantial nature).
9

Henry L. Kent, 34 ECAB 361 (1982).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 23, 2008 is affirmed.
Issued: April 15, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

